Name: 2001/601/EC: Commission Decision of 18 July 2001 amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa (Text with EEA relevance) (notified under document number C(2001) 1977)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  tariff policy;  cooperation policy;  trade;  health;  animal product
 Date Published: 2001-08-03

 Avis juridique important|32001D06012001/601/EC: Commission Decision of 18 July 2001 amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa (Text with EEA relevance) (notified under document number C(2001) 1977) Official Journal L 210 , 03/08/2001 P. 0058 - 0059Commission Decisionof 18 July 2001amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa(notified under document number C(2001) 1977)(Text with EEA relevance)(2001/601/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), in particular Article 14(3) and Article 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from certain African countries are laid down by Commission Decision 1999/283/EC(3), as last amended by Decision 2001/297/EC(4).(2) Imports of fresh meat from South Africa have been possible since this country has been regionalised and a free region without vaccination was recognised by the European Community as officially free of foot-and-mouth disease.(3) The responsible veterinary authorities of the concerned countries must confirm that their country or regions have been free from rinderpest and foot-and-mouth disease for at least 12 months; furthermore, the responsible authorities of the concerned countries must undertake to notify the Commission and the Member States within 24 hours, by fax, telex or telegram of the confirmation of any occurrence of the abovementioned diseases, or of an alteration in the vaccination policy against them.(4) Following outbreaks of foot-and-mouse disease in parts of the free territory the Commission adopted Decision 2001/164/EC(5), further regionalising the country.(5) The competent authorities of South Africa have requested that the current regionalisation is amended to reflect changes in the administrative names of these regions.(6) Decision 1999/283/EC must be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 1999/283/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 110, 28.4.1999, p. 16.(4) OJ L 102, 12.4.2001, p. 61.(5) OJ L 58, 28.2.2001, p. 40.ANNEX"ANNEX IDESCRIPTION OF TERRITORIES OF CERTAIN AFRICAN COUNTRIES ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"